Citation Nr: 9922096	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  96-43 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a back disorder, 
currently evaluated as 40 percent disabling.

2.  Entitlement to assistance in the purchase of an 
automobile or other conveyance with adaptive equipment.

3.  Entitlement to assistance in the purchase of adaptive 
equipment only.

4.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing.

5.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptations.



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had a total of 8 years, 1 month, and 22 days of 
active military service, including periods from February 1964 
to January 1967, and from June 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision in 
which the RO denied an increased rating for a back disorder, 
denied entitlement to assistance in the purchase of an 
automobile or other conveyance with adaptive equipment, 
denied entitlement to assistance in the purchase of adaptive 
equipment only, denied entitlement to a certificate of 
eligibility for financial assistance in acquiring specially 
adapted housing, and denied entitlement to a certificate of 
eligibility for financial assistance in acquiring special 
home adaptations.

The Board notes that, in April 1995, the veteran filed an 
application for an annual clothing allowance pursuant to the 
provisions of 38 C.F.R. § 3.810.  The RO has not, as yet, 
taken any action on the veteran's application.  The issue of 
entitlement to a clothing allowance is referred to the RO for 
appropriate action.

The Board also notes that, while an August 1996 statement of 
the case referred to the veteran's service-connected low back 
disability as being rated as 60 percent disabling, a 60 
percent rating was not assigned by the RO's August 1995 
action.  This matter was clarified when the RO issued a July 
1998 supplemental statement of the case that clearly showed 
the continued assignment of a 40 percent rating.


REMAND

Following a review of the claims folder, the Board finds that 
further development is required.  On VA orthopedic 
examination in May 1995, the veteran complained of severe 
back pain, intermittent leg pain, and numbness and weakness 
in both lower extremities.  He reported that he was going to 
be evaluated for a spinal cord stimulator and an implantable 
morphine pump for relief of the back pain associated with his 
post-laminectomy syndrome.  On examination, the veteran had a 
loss of normal lordosis of the lower lumbar spine.  He had a 
well-healed posterior incision and left-sided incision over 
the left flank.  He had significant atrophy and spasm in the 
paraspinous musculature.  Straight leg raising produced 
severe back and posterior thigh pain.  Seated straight leg 
raising was positive with pain in the posterior thigh and 
back, but no radiculopathy into the toes.  Neurological 
examination revealed trace motor function in the L3 through 
S1 nerve root distributions.  The veteran was able to 
ambulate with crutches using primarily his hip flexors but 
had significant difficulty.  He had decreased sensation in 
the L3 through S1 nerve root distribution.  The veteran 
brought records which showed a diagnosis of neurogenic 
bladder and EMG reports reflecting a loss of peroneal nerve 
function and right S1 nerve root irritation.  The diagnostic 
impression was a history and physical examination consistent 
with failed back syndrome and post-laminectomy syndrome.  

The veteran was subsequently seen for VA neurological 
examination in May 1995.  He reported constant back pain, 
loss of use of his bowel and bladder function and paralysis 
of both legs.  The veteran appeared for the examination 
wearing a back brace and sitting in a wheelchair.  On 
examination, there was no muscle atrophy of the upper legs or 
calf or foot muscles.  When cajoled, the veteran was able to 
wiggle his toes and tap his foot very slowly and carefully.  
Tendon reflexes were symmetrical.  Knee jerks, medial 
hamstring reflexes and ankle jerks were present, bilaterally.  
There was no Babinski sign.  The examiner noted some weakness 
in the left extensor hallus longus muscle, but indicated that 
it was mobile.  The veteran reported an inability to feel 
vibration in either leg.  The VA examiner concluded that 
there was more evidence of non-organic dysfunction than 
anything else.  Sensory examination disclosed evidence for 
either a conversion reaction or a malingering response.  The 
VA examiner indicated that there was no way that the hardware 
applied to the veteran's spine at L5-S1 could explain the 
loss of sensation to a level of T-12.  The conclusion was 
that the veteran had some emotional malingering or conversion 
disturbance to account for his inability to move his legs.  
The VA examiner indicated that, in a separate conversation 
with the veteran's wife, she indicated that the veteran was 
able to use crutches very well but that after a period of 
time with the crutches, he began to drag his leg and complain 
of increasing pain.  She stated that she believed the 
veteran's loss of function in his legs was related to the 
pain level and not to actual weakness or paralysis of the 
legs.  The VA examiner concurred with this opinion.

In his August 1996 Notice of Disagreement and his September 
1996 substantive appeal to the Board, the veteran indicated 
that he had been awarded disability benefits from the Social 
Security Administration in February 1996.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
in such instances, and with regard to the type of issue 
before the Board on appeal, the medical records underlying 
the award of Social Security disability benefits must be 
obtained and reviewed by VA.  Massors v. Derwinski, 2 Vet. 
App. 181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

At his RO hearing in April 1998, the veteran testified that 
he had difficulty moving around in his split-level home 
because of problems accessing it without ramps, and problems 
moving through doors in his wheelchair.  He reported that the 
bathrooms in the house were upstairs and his bedroom was 
downstairs.  Following the surgery on his back, the veteran 
developed a bladder problem and had to use the bathroom 
frequently, up to 30 or 40 times per day.  He occasionally 
used a urine bottle to avoid going upstairs to the bathroom.  
The veteran testified that he was unable to ambulate without 
assistance by a device.  He used a walker, crutches or his 
wheelchair.  He indicated that he spent 80 percent of his 
time in either a wheelchair or a recliner.  The veteran 
indicated that his pain worsened every year.  He stated that 
he had surgery in 1996 for the insertion of a morphine pump.  
(Records of that surgery are not in the claims folder.)  The 
veteran testified that his condition had deteriorated 
significantly since his last VA examination in 1995.  In 
addition to the insertion of the morphine pump for pain 
relief, the veteran indicated that range of motion in all of 
his extremities was more restricted.  His legs were numb and 
he was unable to engage in any walking.  The veteran 
indicated that he was able to drive because of adaptive 
equipment that has been added to his automobile; he was 
unable to use his legs to operate the brakes or the 
accelerator.  The veteran further testified that he had been 
found to have nerve damage in his leg.  He indicated that he 
had been followed by a Dr. Schlesinger who is affiliated with 
Johns Hopkins Hospital.  (There are no records from Dr. 
Schlesinger associated with the claims folder.)

Given the veteran's allegation of worsening problems since 
the last VA examination, even to the extent of being unable 
to use his legs, and the need to obtain records of treatment 
that may reflect such increased disability, as noted above, 
further evidentiary development is required.  Additionally, 
the Board notes that the veteran requested a hearing before a 
member of the Board at the RO when he filed his substantive 
appeal.  Received in January 1998 was a statement from a 
representative that the request for such a hearing was being 
withdrawn.  However, it is not clear that the veteran had 
consented to such an action.  38 C.F.R. § 20.704(e) (1998).  
Clarification of this matter should be sought on remand.

In light of the discussion above, the case is REMANDED to the 
RO for the following development:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his service-connected knee 
disorders or back disorder since May 
1997, the date of the most recent VA 
treatment records in the claims folder.  
The veteran should also be asked to 
identify the facility where he had 
surgery in 1996 for the insertion of a 
morphine pump.  Based on his response, 
the RO should obtain copies of treatment 
records referable to his service-
connected knee disorders and/or back 
disorder from the identified source(s), 
including the 1996 surgery and records 
from Dr. Schlesinger (identified by the 
veteran at his April 1998 RO hearing).

2.  The RO should also obtain a complete 
copy of the veteran's file with the 
Social Security Administration, including 
a copy of any decision addressing 
disability benefits and a copy of all 
medical records associated with the 
veteran's application for such benefits.

3.  Thereafter, the veteran should be 
afforded orthopedic and neurologic 
examinations.  The entire claims folder, 
including a copy of this remand, must be 
reviewed by the VA examiner.  All 
findings should be reported in detail.  
Following review of the claims folder and 
examination of the veteran, the VA 
examiner(s) should indicate whether the 
veteran's back disorder causes symptoms 
and associated functional losses 
tantamount to the level of debility 
contemplated by the rating criteria for a 
60 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1998).  
See VAOPGCPREC 36-97 (Dec. 12, 1997).  
Additionally, the examiner(s) should 
provide opinions as to whether service-
connected disability has caused 
functional impairment that equates to 
loss of use of one or both feet within 
the meaning of 38 C.F.R. § 4.63 (1998), 
or ankylosis of one or both knees.  An 
opinion should also be provided as to 
whether service-connected disability 
necessitates regular and constant use of 
a wheelchair, braces, crutches or canes 
as a normal mode of locomotion even 
though occasional locomotion by other 
methods may be possible.  

4.  The RO should then review the record 
and the claims should be re-adjudicated.  
If any of the determinations remains 
adverse to the veteran, both he and his 
representative should be provided with a 
Supplemental Statement of the Case.  The 
veteran should also be asked to clarify 
whether he still desires a hearing before 
a member of the Board at the RO.  If so, 
such arrangements should be made.  

After the veteran and his representative have been given an 
opportunity to respond to the Supplemental Statement of the 
Case and appear at any requested hearing, the case should be 
returned to the Board for further appellate consideration, if 
appropriate.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

